Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s reply filed 5/9/22. Amended Claims 1-5, 9-15 are pending. 
Regarding the prior drawing objections, the amendments to the claims mean these prior objections are no longer applicable to the pending claims.
Regarding the prior specification objection, the amendment to the specification overcomes this objection.
Regarding the 112 rejections, some of these have been overcome by the claim amendments. Please see the following action for full treatment of the claims.
Regarding the prior art rejections, applicant argues (p. 11):
None of the cited prior art documents or combination thereof disclose that at least two separate side walls are arranged in a plane parallel to the swivel axis, but only that separate side walls are arranged in a plane perpendicular to the swivel axis.

Applicant’s arguments have been fully considered but they are not persuasive. For example, previously cited and applied prior art Davis (US 3408991) teaches in claimed Claim 1, a piston machine, comprising: a piston (36 and/or 37), which is mounted in a manner capable of swiveling about a swivel axis (through 39, see annotations below) in a working chamber (26 and/or 27) having at least one inlet opening (64, 65, 116, 112, 113, 117) and at least one outlet opening (62, 63); wherein the piston is operatively connected to at least one rotatably mounted shaft (ex. Figs. 1, 2); wherein the working chamber is formed by a plurality of housing parts (ex. Figs. 1, 2), wherein the working chamber is delimited by at least two separate side walls (inner wall of 16, inner wall of 17, see annotations below) in a plane perpendicular to the swivel axis (see annotations below), and, wherein at least two additional separate side walls (inner wall of 14, inner wall of 15, see annotations below; alternatively, see Fig. 6 and Col. 6, lines 13-29) are arranged in a plane parallel to the swivel axis (see annotations below; alternatively, see Fig. 6 and Col. 6, lines 13-29).



    PNG
    media_image1.png
    801
    1298
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    736
    1138
    media_image2.png
    Greyscale


A similar analysis each of the previously cited and applied prior art references Rapp 1, Rapp 2, and Von Stade reveals each reference continues to teach at least claim 1. In order to reduce the number of applied references for this Office Action, only Davis and Rapp 1 from the prior Office Action are being written up since the newly discovered Mercier reference is likewise applicable to the amended claims. To reiterate, both Rapp 2 and Von Stade each continue to teach at least amended Claim 1. Please see the following action for treatment of the amended claims.





Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 3 reads “a arcuate wall” where this should read “--an-- arcuate wall”.
Claim 2, lines 4-5 read “wherein the side walls extend between the housing cover, the end wall the arcuate wall and the bearing shell,”. It is believed that since this is a list there should be commas separating the constituent elements so that this becomes “wherein the side walls extend between the housing cover, the end wall--,-- the arcuate wall--,-- and the bearing shell,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4 recites “wherein the side walls”. This is indefinite. Claim 2 depends from Claim 1. Claim 1 has introduced two sets of side walls, “at least two separate side walls” in lines 6-8 and “at least two additional separate side walls” in lines 9-10. Claim 2 is indefinite since the claim does not specify which of the two sets is being referenced at line 4. For the purposes of examination, Claim 2 at line 4 will be interpreted as “wherein the --at least two separate-- side walls” since this is believed to be the correct set of side walls.
Claim 2 recites “wherein the arcuate wall is formed by at least two separate segments, which are each arranged axially in sequence”. This is indefinite. Claim 2 earlier recited “the working chamber is delimited on a front side by a housing cover and on the back side by an end wall in relation to the swivel axis, on a top side by a arcuate wall”. That is, the first cited section of Claim 2 language is directed to one working chamber. As best understood from applicant’s specification and drawings, the later language of “wherein the arcuate wall is formed by at least two separate segments, which are each arranged axially in sequence” is not with respect to one working chamber but to multiple working chambers, as Figs. 3a-c show for example an arcuate wall in sequence across three working chambers and described in the specification at p. 19 as “Moreover, the arcuate wall, which is arranged on the top side and in which the valves 22, 23, 24 and 25 are inserted, is subdivided axially and horizontally into 3 segments in each case.” Is Claim 2 directed to more than one working chamber? The metes and bounds of Claim 2 are indefinite. 
Claim 12 recites “wherein the side walls delimiting the cross-section of the working chamber perpendicular to the swivel axis”. This is indefinite. Claim 12 depends from Claim 1. Claim 1 has introduced two sets of side walls, “at least two separate side walls” in lines 6-8 and “at least two additional separate side walls” in lines 9-10. Claim 12 is indefinite since the claim does not specify which of the two sets is being referenced. For the purposes of examination, Claim 12 will be interpreted as “wherein the --at least two separate-- side walls…” since this is believed to be the correct set of side walls.
Claim 12 recites “wherein the side walls delimiting the cross-section of the working chamber perpendicular to the swivel axis are each formed by a plurality of identical side wall portions, which are arranged axially in sequence.” This is indefinite. The singular “working chamber” would have two side walls but these do not appear to be “each formed by a plurality of identical side wall portions”, which appears to refer to Fig. 3a where side walls 29, 29, 29 are axially in sequence but this is for three separate working chambers, not one working chamber. Is Claim 12 directed to more than one working chamber? The metes and bounds of Claim 12 are indefinite. 

Double Patenting
Applicant is advised that should claim 14 (or 15) be found allowable, claim 15 (or 14) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-15, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 3408991).
Regarding Claim 1,
A piston machine, comprising: 
a piston (36 and/or 37), which is mounted in a manner capable of swiveling about a swivel axis (through 39, see annotations below) in a working chamber (26 and/or 27) having at least one inlet opening (64, 65, 116, 112, 113, 117) and at least one outlet opening (62, 63); 
wherein the piston is operatively connected to at least one rotatably mounted shaft (ex. Figs. 1, 2); 
wherein the working chamber is formed by a plurality of housing parts (ex. Figs. 1, 2), 
wherein the working chamber is delimited by at least two separate side walls (inner wall of 16, inner wall of 17, see annotations below) in a plane perpendicular to the swivel axis (see annotations below), and, 
wherein at least two additional separate side walls (inner wall of 14, inner wall of 15, see annotations below; alternatively, see Fig. 6 and Col. 6, lines 13-29) are arranged in a plane parallel to the swivel axis (see annotations below; alternatively, see Fig. 6 and Col. 6, lines 13-29).



    PNG
    media_image1.png
    801
    1298
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    736
    1138
    media_image2.png
    Greyscale


 Regarding Claim 2,
The piston machine of Claim 1, 
wherein the working chamber is delimited on a front side by a housing cover (ex. 14) and on the back side by an end wall (ex. 15) in relation to the swivel axis, on a top side by a arcuate wall (19) and on a bottom side by a bearing shell (18) in relation to the swivel axis, wherein the side walls extend between the housing cover, the end wall the arcuate wall and the bearing shell (Figs. 1-2), wherein the housing cover and the end wall are each formed by at least two separate segments (Fig. 2) which are each arranged in sequence in a vertical direction extending between the arcuate wall and the bearing shell, and wherein the arcuate wall is formed by at least two separate segments, which are each arranged axially in sequence (Fig. 6).  
Regarding Claim 9,
The piston machine of Claim 1, 
wherein at least two separate side walls are identically constructed (Figs. 1-2).  
Regarding Claim 10,
The piston machine of Claim 1, 
wherein the at least one working chamber is delimited along the swivel axis of the piston by an end wall (ex. 14) and a cover (ex. 15).  
Regarding Claim 11,
The piston machine of Claim 1, 
wherein the working chamber is delimited transversely with respect to the swivel axis by a bearing shell, the two separate side walls and an arcuate side wall (Figs. 1-2).  
Regarding Claim 12,
The piston machine of Claim 1, 
wherein the side walls delimiting the cross-section of the working chamber perpendicular to the swivel axis are each formed by a plurality of identical side wall portions, which are arranged axially in sequence (Fig. 6). 
Regarding Claim 13,
 The piston machine of Claim 1, 
wherein the at least two separate side walls are detachably interconnected (Figs. 1-2).  
Regarding Claim 14,
The piston machine of Claim 1, 
wherein the at least two separate side walls are arranged symmetrically to a plane which extends perpendicularly to the swivel plane and along the longitudinal axis of the piston in a neutral position (see below, if piston 36/37 in middle position).  

    PNG
    media_image3.png
    674
    1344
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    703
    1014
    media_image4.png
    Greyscale

Regarding Claim 15,
 The piston machine of Claim 1, 
wherein the at least two separate side walls are arranged symmetrically to a plane which extends perpendicularly to the swivel plane and along the longitudinal axis of the piston in a neutral position (see below, if piston 36/37 in middle position).  

    PNG
    media_image3.png
    674
    1344
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    703
    1014
    media_image4.png
    Greyscale





Claims 1, 4, 5, 9-11, 13-15, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapp 1 (US 20170138359 (citations below are for this reference), DE 10 2014 208939, WO 2015 173255). 
Regarding Claim 1,
A piston machine, comprising: 
a piston (101, 15, 102), which is mounted in a manner capable of swiveling about a swivel axis in a working chamber having at least one inlet opening (for 18a-c, 22, 24) and at least one outlet opening (23, 25, for 19a-c); 
wherein the piston is operatively connected to at least one rotatably mounted shaft (9, ex. 109); 
wherein the working chamber is formed by a plurality of housing parts (Figs. 1-12), 
wherein the working chamber is delimited by at least two separate side walls in a plane perpendicular to the swivel axis (as annotated below), and, 
wherein at least two additional separate side walls (ex. 113, 114, Fig. 12) are arranged in a plane parallel to the swivel axis.

    PNG
    media_image5.png
    700
    1016
    media_image5.png
    Greyscale

Regarding Claim 4,
The piston machine of Claim 1,
comprising the piston (ex. 101) and a second piston (ex. 102) within the working chamber, wherein the two pistons, which are designed to be pivotable, are capable of swiveling between a first position, in which the pistons are arranged at a minimum distance to each other, but without contact, and a second position, in which the pistons are at a maximum distance from each other, wherein the pistons are offset by 180* (ex. Figs. 7-9, 11).  
Regarding Claim 5,
The piston machine of Claim 4, 
wherein at least two cooling apertures (ex. 151, 152) are provided in the common working chamber in such a way that the two cooling apertures are open in the second position.  
Regarding Claim 9,
The piston machine of Claim 1, 
wherein at least two separate side walls are identically constructed (Figs. 1-12).  
Regarding Claim 10,
The piston machine of Claim 1, 
wherein the at least one working chamber is delimited along the swivel axis of the piston by an end wall (ex. 114) and a cover (ex. 113).  
Regarding Claim 11,
The piston machine of Claim 1, 
wherein the working chamber is delimited transversely with respect to the swivel axis by a bearing shell (ex. 3), the two separate side walls (ex. 5, 6) and an arcuate side wall (ex. 8).  
Regarding Claim 13,
 The piston machine of Claim 1, 
wherein the at least two separate side walls are detachably interconnected (ex. 103a, 103b, [064]).  
Regarding Claim 14,
The piston machine of Claim 1, 
wherein the at least two separate side walls are arranged symmetrically to a plane which extends perpendicularly to the swivel plane and along the longitudinal axis of the piston in a neutral position (see below, if piston is in middle position as indicated).  

    PNG
    media_image6.png
    711
    1016
    media_image6.png
    Greyscale

Regarding Claim 15,
 The piston machine of Claim 1, 
wherein the at least two separate side walls are arranged symmetrically to a plane which extends perpendicularly to the swivel plane and along the longitudinal axis of the piston in a neutral position (see below, if piston is in middle position as indicated).  

    PNG
    media_image6.png
    711
    1016
    media_image6.png
    Greyscale


Claims 1-5, 9-15, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercier et al. (US 2570832).
Regarding Claim 1,
A piston machine, comprising: 
a piston (one, or plural, of 17, 23, vanes of either 65 or 67 - Col. 9 lines 17-27, 77, 83, 85, 103, 185, 153, 159, 191; Figs. 1-11), which is mounted in a manner capable of swiveling about a swivel axis (along shafts 11 or 141) in a working chamber (depending on piston) having at least one inlet opening (53, 55, ex. Col. 7, lines 12-17, ex. Col. 9, lines 42-60, ex. Col. 13, lines 1-12) and at least one outlet opening (53, 55, ex. Col. 7, lines 12-17, ex. Col. 9, lines 42-60, ex. Col. 13, lines 1-12); 
wherein the piston is operatively connected to at least one rotatably mounted shaft (Figs. 1-11); 
wherein the working chamber is formed by a plurality of housing parts (Figs. 1-11), 
wherein the working chamber is delimited by at least two separate side walls in a plane perpendicular to the swivel axis (see example annotations of different parts below; note different working chambers and parts could be cited as alternatives, like Claim 2 example), and, 
wherein at least two additional separate side walls are arranged in a plane parallel to the swivel axis (see example annotations of different parts below; note different working chambers and parts could be cited as alternatives, like Claim 2 example).


    PNG
    media_image7.png
    447
    1396
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    678
    1430
    media_image8.png
    Greyscale

 Regarding Claim 2,
The piston machine of Claim 1, 
wherein the working chamber is delimited on a front side by a housing cover and on the back side by an end wall in relation to the swivel axis, on a top side by a arcuate wall and on a bottom side by a bearing shell in relation to the swivel axis, wherein the side walls extend between the housing cover, the end wall the arcuate wall and the bearing shell, wherein the housing cover and the end wall are each formed by at least two separate segments which are each arranged in sequence in a vertical direction extending between the arcuate wall and the bearing shell, and wherein the arcuate wall is formed by at least two separate segments, which are each arranged axially in sequence (see example annotation below; see also remainder of Figs. 1-11 and Col. 10, line 31-Col. 11, line 33).  

    PNG
    media_image9.png
    741
    1309
    media_image9.png
    Greyscale

Regarding Claim 3,
The piston machine of Claim 1, 
wherein the piston machine is configured as a multi-stage piston machine, wherein provision is made of multiple compressor stages, wherein the vertical extensions of the side configured axially in sequence of each compressor stage differ from one another (Figs. 10-11, ex. Col. 12, line 6-Col. 14, line 16).  
Regarding Claim 4,
The piston machine of Claim 1,
comprising the piston (ex. 153 or 159, Figs. 10-11) and a second piston (ex. 159 or 153) within the working chamber, wherein the two pistons, which are designed to be pivotable, are capable of swiveling between a first position, in which the pistons are arranged at a minimum distance to each other, but without contact, and a second position, in which the pistons are at a maximum distance from each other, wherein the pistons are offset by 180* (Figs. 10-11).  
Regarding Claim 5,
The piston machine of Claim 4, 
wherein at least two cooling apertures (ex. via 175, Figs. 10-11, Col. 13, lines 1-12) are provided in the common working chamber in such a way that the two cooling apertures are open in the second position.  
Regarding Claim 9,
The piston machine of Claim 1, 
wherein at least two separate side walls are identically constructed (Figs. 1-11).  
Regarding Claim 10,
The piston machine of Claim 1, 
wherein the at least one working chamber is delimited along the swivel axis of the piston by an end wall (ex. 30, Fig. 1) and a cover (ex. 1, Fig. 1).  
Regarding Claim 11,
The piston machine of Claim 1, 
wherein the working chamber is delimited transversely with respect to the swivel axis by a bearing shell (ex. 27, Fig. 1), the two separate side walls (annotations above) and an arcuate side wall (ex. 35, Fig. 1).  
Regarding Claim 12,
The piston machine of Claim 1, 
wherein the side walls delimiting the cross-section of the working chamber perpendicular to the swivel axis are each formed by a plurality of identical side wall portions, which are arranged axially in sequence (Figs. 1-11, note including Fig. 8).
Regarding Claim 13,
 The piston machine of Claim 1, 
wherein the at least two separate side walls are detachably interconnected (Fig. 1-11, note including Fig. 8).  
Regarding Claim 14,
The piston machine of Claim 1, 
wherein the at least two separate side walls are arranged symmetrically to a plane which extends perpendicularly to the swivel plane and along the longitudinal axis of the piston in a neutral position (see example annotations below).  

    PNG
    media_image10.png
    533
    1396
    media_image10.png
    Greyscale

Regarding Claim 15,
 The piston machine of Claim 1, 
wherein the at least two separate side walls are arranged symmetrically to a plane which extends perpendicularly to the swivel plane and along the longitudinal axis of the piston in a neutral position (see example annotations below).  

    PNG
    media_image10.png
    533
    1396
    media_image10.png
    Greyscale









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walters teaches elements of the instant invention, including a piston machine. Daniels teaches elements of the instant invention, including a piston machine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745                                                                                                                                                                                         

/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        August 25, 2022